F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         FEB 10 2005
                               TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                             Clerk

 DESI GALLEGOS,
             Petitioner-Appellant,                      No. 04-1352
 v.                                                (D.C. No. 04-Z-1198)
 CARL ZENON, Warden, A.V.C.F.;                           (D. Colo.)
 JOE ORTIZ, Executive Director,
 Colorado Department of Corrections;
 and KEN SALAZAR, Attorney
 General of the State of Colorado,
             Respondents-Appellees.


                                     ORDER


Before BRISCOE, McKAY, and HARTZ, Circuit Judges.



      This is a pro se 28 U.S.C. § 2254 prisoner appeal. Mr. Gallegos is a

prisoner in the custody of the Colorado Department of Corrections. He

challenges his August 27, 1997, Colorado state court conviction for vehicular

homicide. Mr. Gallegos filed his federal petition on June 3, 2004. The magistrate

judge subsequently ordered Mr. Gallegos to show cause within thirty days why the

application should not be denied as time-barred pursuant to 28 U.S.C. § 2244(d).

Following submission of a response, the district court dismissed the action as

time-barred. This appeal followed.
      The district court denied Mr. Gallegos’s application for a certificate of

appealability and his request to proceed in forma pauperis. He then applied to

this court for a certificate of appealability and renewed his application to proceed

in forma pauperis.

      In order for this court to grant a certificate of appealability, Petitioner must

make a “substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2) (2000). To do so, Petitioner must demonstrate “that reasonable jurists

could debate whether (or, for that matter, agree that) the petition should have

been resolved in a different manner or that the issues presented were adequate to

deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473,

484 (2000) (quotations omitted).

      We have carefully reviewed Petitioner’s brief, the district court’s

disposition, and the record on appeal. Nothing in the facts, the record on appeal,

or Petitioner’s brief raises an issue that meets our standards for the grant of a

certificate of appealability. For substantially the same reasons as set forth by the

district court in its Order of August 20, 2004, we cannot say “that reasonable

jurists could debate whether (or, for that matter, agree that) the petition should

have been resolved in a different manner.” Id.

      We DENY Petitioner’s request for a certificate of appealability and

DISMISS the appeal. Appellant’s motion to proceed in forma pauperis on appeal


                                          -2-
is GRANTED.

                    Entered for the Court



                    Monroe G. McKay
                    Circuit Judge




              -3-